   Case: 3:18-cv-02347-JZ Doc #: 11 Filed: 11/23/20 1 of 2. PageID #: 719




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Julian Kiser,                                    Case No. 3:18 CV 2347

                         Petitioner,             ORDER ADOPTING
                                                 REPORT AND RECOMMENDATION
                  -vs-
                                                 JUDGE JACK ZOUHARY
Warden Lyneal Wainwright,

                         Respondent.


       Petitioner pro se Julian Kiser seeks a Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 3). He is currently serving a ten-year sentence after being convicted of trafficking in cocaine,

with a major drug-offender specification, in the Sandusky County, Ohio Court of Common Pleas

(Doc. 10 at 4).

       After two jury trials, multiple appeals, and a resentencing (id. at 2–10), Kiser filed his

Petition before this Court, which was automatically referred to Magistrate Judge Kathleen Burke

under Local Civil Rule 72.2(b)(2) (Non-Doc. Entry 10/09/2018). Respondent filed a Return of Writ

(Doc. 6); Kiser filed a Traverse (Doc. 8). Judge Burke then issued a Report and Recommendation

(“R&R”), concluding the Petition should be dismissed because Kiser fails to demonstrate that the

state appellate court’s decision was based on an unreasonable determination of the facts or an

unreasonable application of federal law (Doc. 10 at 17). This Court adopts the R&R in its entirety.

See Hill v. Duriron Co., 656 F.2d 1208 (6th Cir. 1981).
   Case: 3:18-cv-02347-JZ Doc #: 11 Filed: 11/23/20 2 of 2. PageID #: 720




        Although this Court reviews de novo any portions of an R&R to which a party timely

objects under 28 U.S.C. § 636(b)(1), failure to timely object waives district and appellate court

review of the R&R. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); United States v.

Walters, 638 F.2d 947, 950 (6th Cir. 1981). The R&R notified the parties that failure to object

would result in waiver (Doc. 10 at 18). See Walters, 638 F.2d at 950. Neither party has objected,

and the deadline for objections has passed. This Court therefore adopts the R&R (Doc. 10) in its

entirety.

        The Petition (Doc. 3) is dismissed. There is no basis upon which to issue a certificate of

appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    November 23, 2020




                                                2
